Van Fossan, /., dissenting: Convinced as I am that the evidence in the instant cases demonstrates that valid, legal gifts of property were made; that under the law a minor may enter into a partnership relationship; that a bona fide partnership was contracted among the parties, each contributing capital; that this is not a case of mere assignment of income; and believing that, despite the need for revenue in the form of taxes, certain basic principles of partnership law still stand, I respectfully dissent.